     Case 3:17-cv-00672-LRH-WGC Document 48 Filed 03/12/20 Page 1 of 2


     Ellen Jean Winograd, Esq.
 1
     NV Bar No. 815
 2   WOODBURN AND WEDGE
     6100 Neil Road, Suite 500
 3   Reno, Nevada 89511
     (775) 688-3000
 4   (775) 688-3088 - facsimile
     ewinograd@woodburnandwedge.com
 5

 6   Terrence O. Kelly, Esq.
     Admitted Pro Hac Vice
 7   CA State Bar No. 56314
     15498 Hamner Drive
 8   Los Angeles, CA 90077-1803
     (310) 472-3940
 9
     Tokelly007@yahoo.com
10
     Attorneys for Defendants
11
                             IN THE UNITED STATES DISTRICT COURT
12
                                    FOR THE DISTRICT OF NEVADA
13
      TRAF INTERCONTINENTAL                               Case No. 3:17-cv-00672-LRH-WGC
14    ELEKTRONIK-HANDELS GmbH, a German
      company,
15                                                          STIPULATION TO DISMISS WITH
                     Plaintiff (Petitioner),                        PREJUDICE
16
      v.
17                                                                  AND ORDER THEREON
      SONOCINE, INC., a Delaware corporation,
18
                     Defendants (Respondent).
19

20          It is hereby stipulated and agreed by and between counsel, on behalf of the respective
21   parties hereto, that the above-captioned matter be dismissed, in its entirety, with prejudice, each
22   party to bear its own attorneys’ fees and costs.
23
      /s/ Jonathan J. Whitehead   _____                  /s/ Ellen Jean Winograd               __
24    Jonathan J. Whitehead, Esq.                        Ellen Jean Winograd, Esq.
      NV Bar No. 4415                                    NV Bar No. 815
25    WHITEHEAD & WHITEHEAD                              WOODBURN AND WEDGE
      10389 Double R. Boulevard                          6100 Neil Road, Suite 500
26    Reno, NV 89521                                     Reno, Nevada 89511
27
      Attorneys for Plaintiff                            /s/ Terrence O. Kelly___________________
28                                                       Terrence O. Kelly, Esq.
      Dated: March 12, 2020                              Admitted Pro Hac Vice
     Case 3:17-cv-00672-LRH-WGC Document 48 Filed 03/12/20 Page 2 of 2


 1                                                        CA State Bar No. 56314
                                                          15498 Hamner Drive
                                                          Los Angeles, CA 90077-1803
 2
                                                          Attorneys for Defendants
 3
                                                          Dated: March 12, 2020
 4
                                                  ORDER

 5          IT IS SO ORDERED, that this action is dismissed in its entirety, with prejudice, each party

     to bear its own costs and attorneys’ fees.
 6
            DATED this
                  this ______
                       12th dayofof_________________,
                                    March, 2020.      2020.

 7

                                                  U.S. DISTRICT
                                                  LARRY          COURT JUDGE
                                                          R. HICKS
 8
                                                  UNITED STATES DISTRICT JUDGE

 9


10


11


12


13


14


15


16


17


18


19


20
                                                      2
